DISSENTING- OPINION.
REYNOLDS, P. J.
I am unable to agree with the majority of my brethren in the result reached in this case.
I think instructions three and four should not have been given. Instruction three was error in including the words underscored by my Brother Allen in the fourth paragraph of his opinion, that is, the words “or other person or persons in his behalf,” when referring to undue influence. The undue influence charged in the petition is by defendant and there is no charge that any one exerted influence in his behalf. So far as influence by others goes, the only evidence as to that is that all those near the testatrix appear to have been hostile to defendant. There is not a particle of evidence in this case, as I view it, tending to show that any “other person or persons,” in behalf of defendant, had influenced or coerced in any manner whatever the mind of the testatrix in favor of defendant.
I think the fourth instruction was erroneous as contrary to what is said by our Supreme Court in Turner v. Butler, 253 Mo. 202, 161 S. W. 745, l. c. 748.
Over and above all this, I am compelled to say that I cannot put the construction upon the evidence that my learned Brother Allen does. "With great respect for his opinions, I think he has unduly magnified incidents and displayed them in a stronger light than, on my view of it, the testimony in detail, or as a whole, warrants. I am clearly of the opinion that there' is no substantial evidence in this case going to proof of a lack of testamentary capacity.
*493Our Supreme Court, in Couch v. Gentry, 113 Mo. 248, l. c. 255, 20 S. W. 890, has announced the rule to be applied in determining testamentary capacity. Briefly, it is there stated that if a testator understands the business about which he was engaged when he had his proposed will drawn and when he executed it, knew the persons who were the natural objects of his bounty and understood his relation to them, and knew what property he hhd and the disposition he desired to make of it, he possesses sufficient mental capacity to execute a valid will. [Cash v. Lust, 142 Mo. 630, l. c. 638, 44 S. W. 724.] So it has been held in many other oases by our Supreme Court. We find the same rule of decision in other jurisdictions. Thus, in Redfield’s American Cases upon the Law of Wills (Ed. of 1874, p. 262), the case of Potts v. House, 6 Ga. 324, is given at length and is referred to as having been “more extensively quoted than almost any other in the American Reports, 'upon the subject of testamentary capacity.” I refer to it on that as also on the matter of undue influence. The cases there cited and quoted exhibit eccentricities in a greatly exaggerated form, much greater than here in evidence, but the wills were sustained. [See particularly, Redfield, supra, pp. 271 to 279, and Heirs of Lee v. Executor of Lee, 4 McCord (South Carolina) 183.]
But it is said the testatrix was so addicted to the use of intoxicants as to render her incapable of making a will. In Peck v. Cary, 27 N. Y. 9, it is said that “in order to-avoid a will made by an intemperate person, it must be proved that he was so excited by liquor, or so conducted himself during the particular act, as to be, at the moment legally disqualified from giving effect to it.” There is no evidence that when testatrix made this will she was under the influence of liquor.
In the present case there is not a particle of testimony, as I read it, which tends to show that in *494the case of this old lady, the testatrix, she can be classed as one afflicted with senile dementia. As she advanced in years naturally her mental faculties were weakened. But we cannot say that old ag’e incapacitates one from making a will. [Collins v. Townley, 21 N. J. Eq. 353; Sechrest v. Edwards, 4 Metc. (Ky.) 163.] In this respect the facts here in evidence are totally dissimilar to the facts in Knapp v. St. Louis Trust Co., 199 Mo. 640, l. c. 665, 98 S. W. 70, and Holton v. Cochran, 208 Mo. 314, 106 S. W. 1035, referred to and relied upon by my Brother Allen.
As I read the testimony it shows beyond contradiction that from the time she left her son’s house in March to the day of her death, nearly two years thereafter, the.testatrix had attended to her own affairs, looked after the investment of her own money; invested it. While she exhibited many of the irascible traits that sometimes accompany old age, and drank liquor, and her brother, at her request, often bought it-for her, is no evidence'that she made her will while she was under the influence of liquor. Not a word of testimony even suggests that the testatrix was then under the influence of intoxicants, or that her mind was permanently affected by their use. The garrulousness of old age may have been exhibited; nothing more.
Another point that I think my learned Brother has overlooked is this: The great mass of the testimony introduced to show mental aberration was as to events which occurred long prior to the time the testatrix left the house of her son, which was in March, 1909. They occurred either while she was a resident of that house, or long before. She left her son’s house in March, 1909, and this will was executed November 30, 1909', the old lady dying December, 1910'.
It is true that a number of witnesses testify that in their opinion she was insane, but when tested by the facts which they relate, I cannot conclude that this gave probative force to their testimony. Opinions of *495nonexperts are of no probative force whatever unless supported by facts upon which to predicate them. (Crowson v. Crowson, 172 Mo. 691, l. c. 702, 72 S. W. 1065.] As said in that case, so here: “These statements were mere opinions of nonexperts without a single fact upon which to predicate them. There was no attempt by the testator to transact any business at that time other than to make his will, and his directions with respect thereto to (Mir. Klobasa here) who wrote it showed that he had. a clear perception of what he was doing, and what disposition he was making of his property.” There was no expert testimony in the case at bar, and I do not think that the facts upon which the nonexpert opinions are predicated give any support to them.
Without going into this question of undue influence any further, I cannot bring myself to believe that there was testimony in the case warranting the court to submit that issue to the jury. It is true that actions contesting the due execution of a will are to be tried as actions at law, but it is also true that in all like cases our Supreme Court has looked with great care at the evidence — not weighing it, but to see that wills are not overturned on slight evidence, and has been exceedingly free in passing upon the evidence and in determining the correctness of the result arrived at, in many eases confirming the action of the trial court in directing the jury to find for the will, and in others, on a review of the evidence by the Supreme Court, that court has sent them back to the trial court with directions to enter a verdict sustaining the will. As, see Sayre v. Trustees of Princeton University, 192 Mo. 95, 90 S. W. 787; Teckenbrock v. McLaughlin, 209 Mo. 533, 108 S. W. 46; Crum v. Crum, 231 Mo. 625, 132 S. W. 1070. This, not on the weight of evidence but for lack of substantial evidence. Wills are solemn acts; the last act, usually, and are not to be overturned save on substantial evidence, for the law recognizes the *496right of every one, even if possessed of but little business acumen, to dispose of his property as he chooses. He is the one to make his will, not his neighbors sitting as a jury, whose inclination often is to think they could have made a better will. [Dodge v. Williams, 46 Wis. 70; Cited In re Connor’s Estate, 254 Mo. 65, 162 S. W. l. c. 259.] I hold that on the issue of mental capacity, and under the evidence as to that, the court should have instructed the jury to find for the proponents of the will.
On the issue of undue influence, I am compelled to say that my reading of the testimony satisfies me that there is not a particle of substantial testimony even tending to show any undue influence exercised upon the mind of the testatrix by her brother, the beneficiary, at the time she executed the will. In Turner v. Butler, supra, it is said: “The law does not look with disfavor on the loving performance of those filial offices which, while not exacted by it, are the real rewards of parental solicitude and sacrifice; nor does it discourage the substantial recognition of those affectionate services. These principles apply as well to relations having their origin in marriage as in consanguinity; and confidential relations of this character may often explain why the testator has desired to bestow generously upon the beneficiary of his will. ’ ’ [See also Berberet v. Berberet, 131 Mo. 399, 33 S. W. 61, and Tibbe v. Kamp, 154 Mo. 545, 54 S. W. 879, 55 S. W. 440.] The defendant and the testatrix were old people, each of them over eighty years of age. I am unable to find in 'any testimony in the case evidence of any undue influence on the part of the brother, ■undue influence dominating the will of thé testatrix -and'unduly exercised at the very time of' making the will: [Jackson v. Hardin, 83 Mo. 175.] Defendant :'ahd testatrix were brother and sister. Their relations were close and affectionate. It was but natural to expect that one would have influence'over the other. *497But that it was undue and active in procuring the will, I am unahle to see. Nor do I understand that it was at the solicitation of the brother that the old lady-removed from Carlinville and came to St. Louis. As I read the testimony that was at her own persistent request, and when her brother found she had her heart set on it, he persuaded the son to provide a place for her in his home and assisted her to move. I find no evidence of undue influence in this on the part of the brother. The fact that he did not care for her in his own house, is of no significance, for the evidence shows that the old lady preferred to be by herself; to have her own home.
It is true that there is evidence that when the testatrix had her will drawn up- by Mr. Klobasa, her brother was with her and that they did talk over the matter of the will together in the presence of Mr. Klobasa. But there is no evidence that the brother then made any suggestions as to it, or in any way influenced her by any word or act.
Nor can I understand how the fact that after the death of his sister the brother exhibited satisfaction and elation over the fact that he was her beneficiary, has any probative force as establishing' undue influence.
Without extending these remarks any further, I repeat, that I am entirely unable to agree to the conclusion arrived at by the majority of the court in this case, and think the judgment should be reversed and the cause remanded to the circuit court with directions to enter up- a verdict establishing the paper produced as the last will and testament of Josefa Balak.